DETAILED ACTION
Currently, claims 1-12 are being examined, while claims 13-15 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 13, “ridged” has been replaced with -rigid-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans, U.S. 2019/0090948 (hereinafter Dickhans) in view of Plessala, U.S. 20200289160 (hereinafter Plessala).
Regarding claims 1, 6, and 8, Dickhans discloses (note figs. 2 and 4C; paragraph 21) a microwave ablation probe comprising: a distal microwave emission section (distal portion of ‘64’) necessarily having a proximal and distal end; an intermediate ‘rigid section’ (proximal portion of ‘64’) necessarily having a proximal and distal end; and a proximal flexible section (62) necessarily having a proximal and distal end; wherein the rigid section comprises a plurality of ‘protrusions’ (‘98’ in fig. 4C – note paragraph 28) extending from the rigid section between its proximal and distal ends (as they are defined), wherein the protrusions each necessarily have a length and a width (that is perpendicular to the length); and wherein the microwave emission section is configured to emit microwave energy (see abstract).  It should be noted that the protrusions are capable of engaging a laparoscopic grasping instrument (could also be described as ‘configured to engage with a grasping portion of a laparoscopic instrument’), although it should also be noted that this instrument has not been positively recited by the cited claims.  While Dickhans discloses several types of protrusions (note figs. 4A-D) for securing 
Regarding claim 2, Dickhans discloses (see above) a microwave probe wherein the emission section is a microwave antenna (note paragraph 2).
Regarding claims 3-4, Dickhans discloses (see above) a microwave probe necessarily comprising the claimed transmission line (see fig. 3; note ‘dipole’ language in paragraph 23). 
Regarding claim 5, Dickhans discloses (see above) a different probe embodiment having a rigid insert with the claimed length (note paragraph 26).  However, Dickhans fails to explicitly disclose whether the length of the rigid section of the original probe embodiment falls within the claimed range.  It would have been obvious to one having ordinary skill in the art at the In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 7, Dickhans in view of Plessala teaches (see above) a microwave probe having a plurality of protrusions capable of engaging a laparoscopic grasping instrument.  However, both of these references fail to explicitly disclose whether the protrusions are formed from the claimed material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the protrusions accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 9, Dickhans discloses (see above) a system comprising the claimed microwave probe and a laparoscopic instrument (56).
Regarding claims 10-11, Dickhans discloses (see above) a system wherein the laparoscopic instrument is necessarily capable of being operated ‘manually’ or ‘robotically’.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794